DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, communicating and storing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions
The limitations receiving, communicating and storing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “mobile device, GUI and processor”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity,  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, mobile device, GUI and processor .These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (mobile device, memory, GUI and processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 11 and 20 recite a wireless signal and varied systems, but they do not remedy the deficiencies. The remaining dependent claims 2-10 and 13-19 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams U.S. Pre-Grant Publication No. 2002/0032612 A1 in view of Smith U.S. Pre-Grant Publication No. 2009/0030747 A1
As per Claim 1 and 12, Williams teaches receiving input from a computing device of a user for the item that is indicative of a request to schedule a return for the rental vehicle (see para. 17 and 251, “When the Consumer accesses the Merchant's online store, the Merchant's menu options allow the Consumer to access the Consumer Returns Page 902 from within the Merchant's online store.”);
in response to the received input, communicating information from a order record
for the item to the user’s computing device to populate a pre-return graphical user
interface (GUI) for display on the user’s computing device, the GUI being configured to solicit return information from the user (see para. 251 and fig. 23A and 24);
receiving the solicited return information from the user’s computing device through the
GUI (see fig. 23A and 24); and
storing the received return information in memory in association with the order
record (see para. 375 and 412, “store in a database a return record corresponding to a particular package in response to a request received from a second computer system”); and
wherein the method steps are performed by a processor (fig. 3A).
Williams does not explicitly teach a driver’s mobile device being used to return a vehicle. Smith describes a driver’s mobile device being used to return a vehicle in with respect to a reservation (see para. 190). It would have been prima facie obvious to one of ordinary skill the art at the time the invention was filed to modify the system Williams to include the teachings of Smith to effect a GUI based return system for vehicle reservation systems. 
As per Claims 2 and 13, Williams in view of Smith teach the method of claim 1 as described above. Smith further teaches wherein the rental vehicle is a replacement rental vehicle, the replacement rental vehicle serving as a replacement for a personal vehicle of the driver while the personal vehicle is undergoing repairs (see para. 11), the method further comprising the processor performing the following steps prior to the input receiving step:
detecting when repairs have been completed on the driver’s personal vehicle (see para. 19 and 91, “Thus, a practitioner of the invention can choose to use an entry of an ACD date for repairs as the trigger by which to judge whether the repair facility completed its repairs on time”); and
sending a message to the driver’s mobile device notifying the driver that repairs have been completed on the driver’s personal vehicle (see para. 6). The motivation is the same as opined above.
As per Claims 3 and 14, Williams in view of Smith teach the method of claim 1 as described above. Smith further teaches wherein the rental vehicle is a replacement rental vehicle, the replacement rental vehicle serving as a replacement for a personal vehicle of the driver while the personal vehicle is undergoing repairs (see para. 11),, the method further comprising:
the processor, prior to performing the input receiving step, sending a message to the driver’s mobile device notifying the driver about completion of repairs for the driver’s personal vehicle (see para. 10, 91 and 190). The motivation is the same as opined above.
As per Claim 10, Williams in view of Smith teach the method of claim 1 as described above. Smith further teaches wherein the processor comprises a processor resident in a rental computer system (see para. 39 and fig. 11a). The motivation is the same as opined above.
Claims 5-6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams U.S. Pre-Grant Publication No. 2002/0032612 A1 in view of Smith U.S. Pre-Grant Publication No. 2009/0030747 A1 in further view of Ogura U.S. Pre-Grant Publication No. 2003/0033175 A1 
As per Claims 5 and 16, Williams in view of Smith teach the method of claim 3 as described above. Smith does not explicitly teach the limitation taught by Ogura wherein the return information comprises at least one member of the group consisting of a vehicle return mode, and temporal data for the vehicle return (see para. 103). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Williams and Smith to include the teachings of Ogura to determine the availability of a rental vehicle as suggested by the cited portion of Ogura. Williams teaches solicited return information. 
As per Claim 6, Williams in view of Smith teach the method of claim 3 as described above. Smith does not explicitly teach the limitation taught by Ogura wherein the temporal data for the vehicle return comprises a date and time for the vehicle return (see para. 106, the Examiner is interpreting used hours as the date). The motivation is the same as opined above with respect to Ogura.
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams U.S. Pre-Grant Publication No. 2002/0032612 A1 in view of Smith U.S. Pre-Grant Publication No. 2009/0030747 A1 in further view of Ogura U.S. Pre-Grant Publication No. 2003/0033175 A1 and Fitzgerald U.S. Pre-Grant Publication No. 2004/0039612 A1
As per Claims 7 and 17, Williams in view of Smith in further view of Ogura teach the method of claim 5 as described above. Williams does not explicitly teach the limitation taught by Fitzgerald wherein the solicited return information comprises (1) a selection of a vehicle return mode from a plurality of vehicle return mode options (see para. 110 and fig. 58), the vehicle return mode options including an automated vehicle return mode option (see para. 110 and fig. 58, the Examiner is interpreting after hours as an automated return mode), and (2) temporal data for the vehicle return (see fig. 58-“330” and “360”), and wherein the solicited return information receiving step comprises the processor receiving a selection of the automated vehicle return mode option and temporal data for the vehicle return from the driver’s computing device through the GUI (see para. 110 and fig. 58). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Williams, Smith and Ogura to include the teachings of Fitzgerald to provide a user with multiple return options. 
Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams U.S. Pre-Grant Publication No. 2002/0032612 A1 in view of Smith U.S. Pre-Grant Publication No. 2009/0030747 A1 in further view of Kobres et al. 2012/0105197.
As per Claims 11 and 20, Williams in view of Smith teach the method of claim 1 as described above. Williams does not explicitly teach the limitation taught by Kobres the processor receiving input from the driver’s mobile device indicative of a request to complete the return of the rental vehicle; and
responsive to the received request to complete the return, the processor generating a command that causes a wireless signal to be transmitted the rental vehicle, the wireless signal for reception by the rental vehicle to control at least one of (1) a door locking system of the rental vehicle, (2) an immobilizer of the rental vehicle, and (3) an ignition system of the rental vehicle so as to disable use of the rental vehicle by the driver (see para. 50-51). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Williams, Smith to include the teachings of Kobres to complete a rental return . 
Claims 4, 8-9, 15 and 18-19 are not rejected by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628